PER CURIAM.
Charles Hoye, a federal prisoner, appeals the district court’s order denying his motion to reconsider* the court’s denial of relief on his petition filed under 28 U.S.C. § 2241 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Hoye v. Clark, Nos. CA-03-1029-A; CA-03-1361-A (E.D. Va. filed Feb. 2, 2004 & entered Feb. 3, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 Although the district court construed Hoye's motion as a motion to alter or amend the judgment under Fed.R.Civ.P. 59(e), the motion was filed more than ten days after entry of the judgment denying § 2241 relief. Thus, the motion should have been construed as one under Fed.R.Civ.P. 60(b). See In re Burnley, 988 F.2d 1, 3 (4th Cir.1992).